COURT OF APPEALS
                      SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-15-00037-CV


IN THE INTEREST OF L.A., A
CHILD


                                    ------------

         FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 360-566714-14

                                      AND

                            NO. 02-15-00038-CV


IN THE INTEREST OF D.M., A
CHILD


                                    ------------

         FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 360-558104-14

                                   ------------

            MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

     1
      See Tex. R. App. P. 47.4.
      We have considered appellant’s “Agreed Voluntary Dismissal and

Settlement” filed in each of the above-referenced cases. It is the court’s opinion

that the motions should be granted; therefore, we dismiss the above-referenced

appeals. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeals shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: May 14, 2015




                                      2